Name: Commission Regulation (EC) No 1063/2003 of 20 June 2003 setting export refunds in the processed fruit and vegetable sector other than those granted on added sugar (provisionally preserved cherries, peeled tomatoes, sugar-preserved cherries, prepared hazelnuts, certain orange juices)
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32003R1063Commission Regulation (EC) No 1063/2003 of 20 June 2003 setting export refunds in the processed fruit and vegetable sector other than those granted on added sugar (provisionally preserved cherries, peeled tomatoes, sugar-preserved cherries, prepared hazelnuts, certain orange juices) Official Journal L 154 , 21/06/2003 P. 0049 - 0050Commission Regulation (EC) No 1063/2003of 20 June 2003setting export refunds in the processed fruit and vegetable sector other than those granted on added sugar (provisionally preserved cherries, peeled tomatoes, sugar-preserved cherries, prepared hazelnuts, certain orange juices)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Council Regulation (EC) No 453/2002(2), and in particular the third subparagraph of Article 16(3) thereof,Whereas:(1) Commission Regulation (EC) No 1429/95(3), as last amended by Regulation (EC) No 1176/2002(4), set implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugar.(2) Article 16(1) of Regulation (EC) No 2201/96 states that to the extent necessary to permit exportation of economically significant quantities export refunds can be granted on the products listed at Article 1(2)(a) of that Regulation within the limits ensuing from agreements concluded in line with Article 300 of the Treaty. Article 18(4) of that Regulation provides that if the refund on the sugar incorporated in the products listed in Article 1(2)(b) is insufficient to allow exportation of these products the refund set in line with Article 17 thereof shall apply to them.(3) Article 16(2) of Regulation (EC) No 2201/96 requires that it be ensured that trade flows that have already arisen as a result of granting of export refunds are not disturbed. For that reason the quantities should be set product by product using the agricultural product nomenclature for export refunds established by Commission Regulation (EEC) No 3846/87(5), as last amended by Regulation (EC) No 118/2003(6).(4) Article 17(2) of Regulation (EC) No 2201/96 requires that when refunds are set account is taken of the existing situation and outlook for prices and availability on the Community market of products processed from fruit and vegetables and for international trade prices, of marketing and transport costs and of the economic aspects of the exportation envisaged.(5) Article 17(3) of Regulation (EC) No 2201/96 requires that when prices on the Community market are determined account is taken of the prices that are most favourable from the point of view of exportation.(6) The international trade situation or specific requirements of certain markets may make it necessary to differentiate the refund on a given product by destination.(7) Economically significant exports can at present be made of provisionally preserved cherries, peeled tomatoes, sugar-preserved cherries, prepared hazelnuts and certain orange juices.(8) Export refund rates and quantities should therefore be set for these products.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. Export refund rates in the processed fruit and vegetable sector, periods for lodging and for issuing licence applications and the quantities permitted are stipulated in the Annex hereto.2. Licences for food aid purposes issued as indicated in Article 16 of Commission Regulation (EC) No 1291/2000(7) shall not be counted against the quantities indicated in the Annex hereto.Article 2This Regulation shall enter into force on 24 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 141, 24.6.1995, p. 28.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 20, 24.1.2003, p. 3.(7) OJ L 152, 24.6.2000, p. 1.ANNEXto the Commission Regulation of 20 June 2003 setting export refunds for the processed fruit and vegetable sector other than those granted on added sugar (provisionally preserved cherries, peeled tomatoes, sugar-preserved cherries, prepared hazelnuts, certain orange juices)Period for lodging licence applications: 24 June to 23 October 2003.Licence assignment period: July to October 2003.>TABLE>